Citation Nr: 1441055	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-04 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Payment or reimbursement for services provided by North Seneca Ambulance, Inc., on February 13, 2011.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to March 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative decision by the Department of Veterans Affairs (VA) Medical Center in Albany, New York, which denied payment for services provided by North Seneca Ambulance, Inc., on February 13, 2011.  The file was subsequently transferred to the VAMC in Canandaigua, New York, which is currently handling the appeal.  


FINDINGS OF FACT

1.  The Veteran received treatment from medical personnel from North Seneca Ambulance, Inc., on February 13, 2011, when called to his church where he was experiencing symptoms related to his service-connected anxiety disorder with aerophagia, rated 70 percent disabling.
 
2.  The treatment provided by North Seneca Ambulance, Inc., was not authorized by VA; the Veteran was treated on scene and refused transportation for further treatment at a medical facility.
 
3.  The Veteran's symptoms at the time did not constitute a medical emergency of such an order that any delay would have been hazardous to the Veteran's life or health.


CONCLUSION OF LAW

Payment or reimbursement for services provided by North Seneca Ambulance, Inc., on February 13, 2011 is not warranted.  38 U.S.C.A. §§  1728, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.143 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claim for payment or reimbursement for ambulance services provided on February 13, 2011.  In this regard, the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical services have been met under the facts and circumstances of this case, and the Veteran has been provided with the opportunity to present evidence in support of his claim.  The Board thus concludes that the requirements for the fair development of the appeal have been met in this case.

Legal Criteria

VA may pay or reimburse veterans for payment of expenses of care, not previously authorized, in a non-VA hospital, or of any medical expenses not previously authorized, where such emergency treatment was rendered under the following circumstances:  (1) such care or services were rendered to a veteran in need thereof for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; (2) such care or services were rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay would have been hazardous to life or health; and, (3) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

Under 38 U.S.C.A. § 1728, the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f)(1).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a), as described above, may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1005.  These provisions govern VA payment or reimbursement for non-VA emergency services furnished to a veteran for nonservice-connected conditions.  

Facts and Analysis

The Veteran is seeking entitlement to reimbursement for services which were provided by North Seneca Ambulance, Inc., on February 13, 2011.  He asserts that he called for emergency services because he was having a panic attack at his church and felt the need for "immediate attention to get [himself] under control."  He indicated that he had no other healthcare coverage and that he had financial constraints on his ability to pay his medical bill.  He desired VA to cover the cost of his emergency care for February 13, 2011.  (In a March 2012 substantive appeal statement, he also referred to emergency services received on September 25, 2011, but such services are not for consideration as it has not been developed by the Agency of Original Jurisdiction.)  In another statement, the Veteran's representative sought to clarify that the Veteran was at his church (not home) when the ambulance was called and that someone at the church had called "911" as the Veteran was showing possible signs of a heart attack.  It was noted that the EMT then calmed him down and treated him for an anxiety attack.  

The evidence of record shows that on February 13, 2011, North Seneca Ambulance, Inc., responded to a 911 emergency call made from a church.  According to documentation from the ambulance service, the call was in reference to a complaint of chest pain.  The Veteran walked out from the church to the ambulance upon its arrival, and advised that he was having a panic attack (of 10 minutes' duration).  He indicated that he did not feel the necessity to go to the hospital, although the Veteran agreed to have the ambulance personnel check him over.  An assessment was done, and an impression of chest pain/discomfort was made.  After having taken his vitals, the Veteran was asked again whether he wanted to go to the hospital, and he declined.  He agreed to sign a refusal form.  It was also indicated in the ambulance report that the Veteran had not wanted the ambulance because he knew his chest pain would go away, and he eventually related that he had no more pain. 

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725.  Here, the Veteran has not argued, nor does the evidence suggest, that prior authorization for the ambulance services on February 13, 2011 was obtained.  Thus, the pertinent issue is whether the Veteran is eligible for payment or reimbursement for services that were not previously authorized.

The Board next notes that the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1005 are not applicable to the Veteran's claim, for the reason that the services he received on February 13, 2011 were in relation to his service-connected disability.  Thus, the Board proceeds to consider the other statutory and regulatory provisions concerning payment or reimbursement by VA for incurred medical expenses in relation to a service-connected disability.  

In applying the provisions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, the Board finds that the Veteran has not met the requisite criteria, and his claim must therefore be denied.  The reason that the ambulance was summoned on February 13, 2011 was that the Veteran was experiencing chest pain as a result of having a panic attack.  As he is service-connected for anxiety disorder, the first criterion under 38 C.F.R. § 17.120(a) has been met.  However, he does not meet one or both of the other two criteria, because he was treated on scene at the church, refusing transportation for further treatment at a medical facility, and the services rendered on scene by the ambulance crew did not constitute a medical emergency such that delay in seeking such treatment would have been hazardous to the Veteran's life or health.  

On the day in question when the ambulance was called, medical facilities (VA or any other facility) were deemed unnecessary as the Veteran quickly recovered from his panic attack and refused transport to a hospital.  Thus, the issue of whether a VA or other federal facility was even available or whether prior authorization was obtained from VA before services were rendered is moot.  Further, this case does not demonstrate that the services rendered on February 13, 2011 by the ambulance crew constituted a medical emergency of such an order that any delay would have been hazardous to the Veteran's life or health.  There is nothing in the record to show that the Veteran's health would have been in danger if the ambulance crew had not responded to the call.  As noted, he was fully ambulatory, walking to the ambulance upon its arrival.  His vitals were taken, but they did not disclose any finding that could be construed as requiring immediate transport to a hospital for further examination.  The ambulance report indicated that the Veteran in fact had not wanted an ambulance because he evidently recognized the symptoms of his anxiety disorder and knew that his associated symptom of chest pain would eventually dissipate, which it did.  The Veteran declined further medical attention.  In short, the ambulance report does not reflect, and the Veteran does not allege, that he felt his life or health was in danger to the point that he needed immediate emergency transport to a hospital.  The Veteran's representative advanced the notion that the ambulance was called to the church as the Veteran was showing possible signs of a heart attack.  The ambulance report does not reflect this ("heart attack" was not mentioned), and in fact noted that in walking out to meet the ambulance, the Veteran advised that he was "just having a panic attack & didn't feel he needed to go to the hospital."  

Therefore, in regarding the entire account of the facts on February 13, 2011, the Board is not persuaded that a prudent layperson would have reasonably found the appellant's life or health would have been in such danger had there been a delay in seeking the services of the ambulance.  In short, the situation was not a medical emergency as prescribed in the regulations cited above.  

Given that all three required elements have not been established under the pertinent law and regulations, the Board concludes that authorization for payment or reimbursement of expenses incurred from services provided by North Seneca Ambulance, Inc., on February 13, 2011 may not be granted; accordingly, the Veteran's claim is denied.  


ORDER

The appeal seeking payment or reimbursement for services provided by North Seneca Ambulance, Inc., on February 13, 2011 is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


